DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first displacement mechanism in claims 21, 22, 28, and 38, a second displacement mechanism in claims 26, 27, 30, 38, and 40, a first actuation assembly in claim 28 and 38, a delivery assembly in claims 29 and 30, a second actuation assembly in claims 30, 39, and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US 4,689,042) in view of Buchine et al. (US 2013/0178823 A1)
With regard to claim 21, Sarnoff et al. teach a medication mixing device comprising: a housing (Fig. 10 member 580) containing a first chamber (Fig. 10 member 546) and a second chamber (Fig. 10 member 532); a first medicament component provided in the first chamber, wherein the first medicament component being provided in liquid form (Col. 18 lines 58-60); a second medicament component provided in the second chamber, the second medicament component being dry (Col. 18 lines 42-44); a valve assembly being disposed between the first chamber and the second chamber, the valve assembly being configured to selectively allow fluid communication between the first chamber and the second chamber (Fig. 10 members 548 and 550, see transition to Fig. 11, Col. 19 line 60-Col. 20 line 2); a first displacement mechanism (Fig. 10 member 554), the first displacement mechanism being configured to cause movement of the first medicament component from the first chamber into the second chamber, thus causing the first medicament component and the second medicament component to mix thus resulting in a mixed medicament compound (see transition to Fig. 11, Col. 20 lines 10-15 and lines 26-29).  Sarnoff et al. do not specifically disclose the dry medicament is an epinephrine compound.  However, Buchine et al. teach epinephrine is a beneficial substance that is suitable and desirable as medicament to deliver as a dry component which must be mixed prior to injection as liquid epinephrine suffers from limitations regarding shelf-life and exposure limitations and providing it in a dry form helps ensure it is fresh and potent when used ([0015], [0016], [0019]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use epinephrine as the dry medicament in Sarnoff et al. as Buchine et al. teach epinephrine is a beneficial treatment substance and providing it as a dry substance is desired as this ensures freshness and potency.  
With regard to claim 22, see Fig. 10 member 564, Col. 19 lines 41-52, Col. 20 lines 15-18.
With regard to claims 23 and 24, see Fig. 10 members 546 and 532.
With regard to claim 25, see Fig. 10 bottom portion of 550.
With regard to claims 26 and 27, see Figs. 10-12 member 542.
With regard to claim 28, the first actuation assembly includes at least member 518 (Fig. 10), Col. 19 lines 41-52, Col. 20 lines 10-18.
With regard to claim 29, see Fig. 10 member 536.
With regard to claim 30, Sarnoff et al. teach a second actuation assembly (Fig. 10 includes components of the second releasing assembly 520, Col. 19 lines 21-35, Col. 20 lines 30-45); a delivery assembly being operatively connected to the second chamber (Fig. 10 member 536); wherein during a second actuation the second actuation assembly is configured to release a second portion of energy from the pre-loaded energy source (Col. 20 lines 30-45); and wherein, upon release of the second portion of energy from the pre-loaded energy source, a second displacement mechanism forces the mixed medicament compound out of the second chamber through the delivery assembly (Col. 20 lines 30-56).
With regard to claim 31, see Fig. 10 member 522.
With regard to claims 32 and 33, a first actuation assembly can be considered to include 580, 522, and 518 which includes cap 576 which is capable of being rotated and is removed to release the plunger (Col. 19 lines 41-52).
With regard to claim 34, the needle shield assembly includes 526 and resilient member 538 taken as a secondary spring (Figs. 10-12).
With regard to claim 35, the shield can also be taken to include 522 which moves within 580 to actuate the spring (Col. 20 lines 34-45).
With regard to claim 36, member 550 slides (Figs. 10-12).
 With regard to claim 37, member 522 is cylindrical tube and the interior space is taken as a channel.
With regard to claim 38, Sarnoff et al. teach a medication mixing and delivery system comprising: a housing (Fig. 10 member 580) containing a first chamber (Fig. 10 member 546) and a second chamber (Fig. 10 member 532); a first medicament component provided in the first chamber (Col. 18 lines 58-60); a second medicament component provided in the second chamber, the second medicament component being dry (Col. 18 lines 42-44); a valve assembly disposed between the first chamber and the second chamber (Fig. 10 members 548 and 550, see transition to Fig. 11, Col. 19 line 60-Col. 20 line 2); a first displacement mechanism, the first displacement mechanism being provided6App No.: 16/423,344 Docket No.: Wind-024-PCT-US-Cont-2in association with the first chamber (Fig. 10 member 554); a second displacement mechanism, the second displacement mechanism being provided in association with the second chamber (Figs. 10-12 member 542); a first actuation assembly coupled to a pre-stored energy source provided within the housing and associated with the first displacement mechanism, whereupon actuation of the first actuation assembly causes the pre-stored energy source to release a first portion of energy and the first displacement mechanism to displace the first medicament component from the first chamber into the second chamber so as to mix with the second medicament component thus resulting in a mixed medicament compound (Fig. 10 member 518 release spring 564, Col. 19 lines 41-52, Col. 20 lines 10-18); and a needle assembly in fluid communication with the second chamber (Fig. 10 member 536).
With regard to claims 39 and 40, see Fig. 10 includes components of the second releasing assembly 520, Col. 19 lines 21-35, Col. 20 lines 30-56.
With regard to claims 41 and 42, a first actuation assembly can be considered to include 580, 522, and 518 which includes cap 576 which is capable of being rotated and is removed to release the plunger (Col. 19 lines 41-52).
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. Applicant argues that members 548 and 550 of Sarnoff do not constitute a valve assembly because there is no existing port in septum 542 until it is pierced via 550.  Member 542 extends across a passageway closing it until it is opened via 550.  There is no specific structure recited in the claim to the valve assembly.  The Examiner finds Applicant is construing the dictionary definition of the term valve and the reference too narrowly.  There is nothing in the claim language which would require the Examiner to require the reference be considered to have a pre-existing port or passage within member 542.  Member 542 is itself within a pre-existing port or passageway.  Further, the Examiner is citing below a few references which illustrate valves which are provided by pierced septa which are self-sealing and are well known in the art.  Though an opening may re-seal, and not have a permanent port, this does not prevent its consideration as part of a valve system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al. (US 4,935,010), see at least Col. 1 lines 39-45.  Radmand (US 2010/0106135 A1), see at least [0029].  Potter (US 2004/0267202 A1), see at least [0040].

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783